DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 28 April 2022 for the application filed 31 January 2019. Claims 1, 2, 5-8, 11-15, and 17-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/890,136, filed 06 February 2018, abandoned 17 June 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COTE et al. (US Patent 5,607,593) in view of KUGELMANN et al. (US Patent 8,557,571).
Regarding Claim 1, COTE discloses a water-treatment installation (i.e., a fluid storage and filtration system) comprising a reactor 1 (i.e., a process vessel containing a fluid) with a wall 9 dividing the reactor 1 into an upper water-treatment chamber 2 and a lower chamber 10; wall 9 supports a plurality of submerged filtration modules 31 constituting several hollow fibers housed in a sheath 5 (i.e., a filter module comprising a second end fixed to the process vessel; a filter element disposed within the filter module; c8/45-52; c2/63-64; FIG. 1). The filtration module 31 sheath 5a has open-worked zones 8 and 8a (i.e., filter module comprising a first open end including a first aperture) whereby water in the chamber enters the filtration module and is filtered through the hollow fiber membranes 3; as further shown in FIG. 3, COTE shows that the filtration modules 31 are submerged underneath upper water line 30, and hence, any associated inlet and outlet would also be submerged (i.e., the first open end of the filter module is submerged in the fluid and the first open end is in fluid communication with and within the process vessel for filtering the fluid received from the process vessel; c2/56-65; FIG. 3; c10/57-61). In a similar embodiment, the filtration module 31 is fixed to the wall 9 of the reactor (c11/21-31; FIG. 6). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

COTE is deficient in disclosing a single-use system. However, everything is disposable or can be used once. Absent reasons as to why disposability would be considered critical, significant, or provide unexpected results, such a limitation would be obvious to one of ordinary skill in the art.
COTE is deficient in disclosing the second end fixed to the process vessel is a closed end, or that the filter module is configured to draw fluid into and to expel the fluid out of the same first open end.
KUGELMANN discloses a disposable reactor unit 12 (i.e., a single-use fluid storage and filtration system; c8/33-34) having a first chamber defined by a housing 20 containing a cell culture with a suitable medium; a hollow fiber bundle is radially disposed in the housing 20 containing hollow fibers 30a, 30b arranged in parallel, fixedly potted to one end (left) of the housing 20 via casting compounds 32 (i.e., a second closed end fixed to the process vessel), and accepting medium through inlet 40 and passing treated fluid through outlet 50, both inlet 40 and outlet 50 being located on the other end (right) of the housing 20 (i.e., a first open end including a first aperture; c8/39-c9/6; FIG. 4). KUGELMANN further discloses that due to the orientation and construction of the hollow fibers and the inlet and outlet being located at the same end, the flow path of medium through the hollow fibers undergoes a change in direction at least once, thereby advantageously increasing the total path through the housing and resulting in a higher pressure across the membranes leading to increased convective exchange and greater filtration capabilities (c4/7-29). Thus, given these advantages, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to replace and improve on the filter module of COTE with the filter module of KUGELMANN (MPEP §2143.01 C).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

While the inlet 40 and outlet 50 of KUGELMANN’s FIG. 4 represent multiple apertures at the open end of the housing 20, the claimed “filter module comprising a first open end including a first aperture” is open-ended, using transitional language, e.g., “comprising” and “including”, that would allow for multiple apertures and not simply only “a first aperture” as claimed.
Further, the limitations wherein “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are directed to methods or processes by which the claimed filtration system is utilized which are not subject to patentability. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Even further, the recited limitations “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are directed toward materials or articles worked upon by the claimed system, namely, “fluid”. The inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115).
Even further, assuming the recited limitations “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are considered functional limitations having patentable significance (which they are not because they are directed toward how the system is used), KUGELMAN discloses such functional limitations are inherent in the disclosed reactor. Features of an apparatus or system may be recited either structurally or functionally (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
KUGELMAN discloses that the hollow fiber bundle of the reactor can be operated in “reverse arrangements” wherein flow directions across the hollow fiber membranes are reversed and therefore, flows through the inlet and outlet are also reversed (c4/50-c5/3). Thus, KUGELMAN shows that the inlet to the reactor can be operated such that fluid flows into (i.e., forward arrangement) and out of (i.e., reverse arrangement); therefore, the reactor of KUGELMAN is functionally capable of allowing for fluid to be drawn in and expelled out of the same aperture. Therefore, the claimed limitations wherein the “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are obvious over modified COTE.
	Regarding Claim 2, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 1; COTE further discloses a compressor 19 in communication with chamber 10 to induce pressure on the hollow fiber units 3 (i.e., a drive module coupled to the filter module, the drive module comprising a pump to induce flow of the fluid between the filter module and the process vessel; c9/18-20).
	Regarding Claim 8, as described in the rejections of Claims 1 and 2, COTE in view of KUGELMANN make obvious all claimed limitations.
	Regarding Claims 5 and 11, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further shows in FIG. 6 the filtration module 31 is fixed to wall 9 and includes a tube or passageway that leads from the hollow fiber membrane interiors to the filtrate recovery chamber 10 (i.e., supply and return tubing coupled between the filter module and the process vessel for moving the fluid between the filter module and the process vessel).
	Regarding Claims 6 and 12, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further discloses the submerged filtration modules 31 constitute several hollow fibers (i.e., the filter element is a hollow fiber module; c8/45-52; FIG. 1).
	Regarding Claims 7 and 13, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further discloses tangential filtration in the hollow fiber membrane units (c3/33-34). COTE is deficient in explicitly disclosing the reactor 1 is a bioreactor.
	However, COTE notes that the contemplated reactor can be used for removing microorganisms from water (c1/26). Indeed, KUGELMANN teaches a similar reactor utilizing hollow fiber membranes for the filtration of cell culture medium to filter out cells (i.e., microorganisms) from desired metabolic products (c1/44-61). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the reactor of COTE and KUGELMANN as a bioreactor to filter out cells or microorganisms to produce purified product, e.g., desired metabolic products or water. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Furthermore, the limitation “wherein the process vessel is a bioreactor” is directed toward an intended use of the claimed process vessel. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). No other limitation in the claim recites any structural elements that would differentiate the claimed process vessel from a bioreactor (presumably for the use of culturing cells). As such, the COTE and KUGELMANN-taught reactor meets this limitation.
	Regarding Claim 14, as described in the rejections of Claims 1, 2, 6, and 7, COTE in view of KUGELMANN make obvious all claimed limitations.
	Regarding Claim 15, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 14; COTE further discloses filtration modules 31 are submerged within the reactor 1 (i.e., the filter module is disposed within the bioreactor; c2/63-64; FIG. 1). COTE further discloses the compressor 19, which is shown outside of the reactor 1, is in communication with chamber 10 to induce pressure on the hollow fiber units 3 (i.e., at least a portion of the drive module is disposed outside of the bioreactor; c9/18-20; FIG. 1).
	Regarding Claim 17, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 14; COTE further shows in FIG. 6 a tube or passageway that leads from the hollow fiber membrane interiors to the filtrate recovery chamber 10 (i.e., supply and return tubing coupled between the filter module and the process vessel for moving the fluid between the filter module and the process vessel).
	Regarding Claims 18, 19, and 20, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1, 8, and 14, respectively; COTE further shown in FIG. 3 that the filtration modules 31 are submerged underneath upper water line 30, and hence, any associated inlet and outlet would also be submerged (c2/56-65; FIG. 3; c10/57-61). KUGELMANN further discloses that due to the orientation and construction of the hollow fibers, the flow path of medium through the hollow fibers undergoes a change in direction at least once (i.e., at the end opposite the inlet 30 and outlet 40 end), thereby advantageously increasing the total path through the housing and resulting in a higher pressure across the membranes, thereby leading to increased convective exchange and greater filtration capabilities (i.e., the first open end is submerged in the fluid in the process vessel such that fluid is drawn from the process vessel into the open end and returned to the process vessel through the same submerged open end by alternating flow of the fluid along the filter element; c4/7-29).

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but are not persuasive.
Applicant argues that the as-amended claims render the invention non-obvious over COTE and KUGELMANN because the prior art fails to disclose “a single, first aperture formed in the first open end of the filter module wherein the fluid is drawn into and expelled out of the filter module through the same, first aperture” (pg. 7).
The Examiner respectfully disagrees.
Applicant is arguing (1) materials or articles worked upon by the claimed system have patentable weight and (2) intended uses of the claimed system. Regarding (1), as noted in the prior art rejection, the recited limitations “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are directed toward materials or articles worked upon by the claimed system, namely, “fluid”. The inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115).
Even if the recited limitations “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are considered functional limitations having patentable significance (which they are not because they are directed toward how the system is used), KUGELMAN discloses such functional limitations are inherent in the disclosed reactor. Features of an apparatus or system may be recited either structurally or functionally (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
KUGELMAN discloses that the hollow fiber bundle of the reactor can be operated in “reverse arrangements” wherein flow directions across the hollow fiber membranes are reversed and therefore, flows through the inlet and outlet are also reversed (c4/50-c5/3). Thus, KUGELMAN shows that the inlet to the reactor can be operated such that fluid flows into (i.e., forward arrangement) and out of (i.e., reverse arrangement); therefore, the reactor of KUGELMAN is functionally capable of allowing for fluid to be drawn in and expelled out of the same aperture. Therefore, the claimed limitations wherein the “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are obvious over modified COTE.
Finally, regarding (2), the limitations wherein “fluid moves into and out of the first aperture” and “fluid is drawn into and expelled out of the first aperture of the first open end” are directed to methods or processes by which the claimed filtration system is utilized which are not subject to patentability. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777